Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Venkatram Pepakayela, on 09/07/2021.


CLAIMS:
The application claims 1-3, 6, 9, 12, 15 and 18 are amended as follows:


Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently Amended) A method for enrolling a client machine with a server machine for later authentication with a one-time code (OTC), the method comprising steps performed by the server machine to:
receive 
generate a plurality of data values and store the plurality of data values 
generate a seed  and store the seed in a data array in memory on the server machine;
transform the data grid into a masked data grid using the seed;
hash the seed;
transmit a cypher text to the client machine, wherein the cypher text comprises the masked data grid and the hashed seed, wherein the client machine solves the cypher text to authenticate itself with the server machine; and
validate the OTC received from the client machine using the data grid to grant the client machine an access to the server machine.

Referring to claim 2: Modify the claim preamble as -
“The method of claim 1, further including steps performed by the server machine
 to:”

Referring to claim 3: Modify the claim preamble as -
“The method of claim 1, further including steps performed by the server machine
 to:”

Referring to claim 6: Modify line 1 of the claim (adding the word “values”) as -
“The method of claim 1, wherein the seed comprises at least values S0, S1, and S2, and”

Referring to claim 9: Please replace claim 9 as follows:
9.	(Currently Amended) A system for enrolling a client machine with a server machine for later authentication with a one-time code (OTC), the system comprising:
a server machine comprising a processor and a memory storing an authentication module; and
a client machine comprising a processor, a memory, and a network communication interface, wherein the first client machine is communicatively coupled to the server machine via the network communication interface, wherein the memory of the first client machine further stores an interface to the authentication module;
wherein the authentication module, when executed by the processor of the server machine, causes the server machine to:
receive an enrollment request from the client machine;
generate a plurality of data values and store the plurality of data values  the memory on the server machine;
generate a seed  and store the seed in a data array in the memory on the server machine, wherein the seed comprises at least values S0, S1, and S2;
transform the data grid into a masked data grid using the seed, wherein the masked data grid is a 2D matrix with the plurality of data values;
transmit a cypher text to the client machine, wherein the cypher text comprises the masked data grid and the seed, wherein the client machine solves the cypher text to authenticate itself with the server machine; and
validate the OTC received from the client machine using the data grid to grant the client machine an access to the server machine.

Referring to claim 12: Please replace claim 12 as follows:
12.	(Currently Amended) The system of claim 9, wherein the masked grid is a 2D matrix with data values, and wherein the seed comprises at least the values S0, S1, and S2, and wherein the authorization codes comprise x-coordinates and y-coordinates corresponding to the 2D matrix.

Referring to claim 15: Please replace claim 15 as follows:
15.	(Currently Amended) An apparatus for enrolling a client machine for later authentication with a onetime code (OTC), the apparatus comprising: 
a network communication interface communicatively coupling the apparatus with the client machine;
a processor; and
a memory storing computer-executable instructions that, when executed by the processor, cause the apparatus to:
process an enrollment request received from the client machine;
generate a plurality of data values and store the plurality of data values 
generate a seed  and store the seed in a data array in the memory, wherein the seed comprises at least values S0, S1, and S2;
transform the data grid into a masked data grid using the seed, wherein the masked data grid is a 2D matrix with the plurality of data values;
transmit a cypher text to the client machine over the network communication interface, wherein the cypher text comprises the masked data grid and the seed, wherein the client machine solves the cypher text to authenticate itself with the apparatus; and
validate the OTC received from the client machine using the data grid to grant the client machine an access to the server machine.

Referring to claim 18: Please replace claim 18 as follows:
18.	(Currently Amended) The system of claim 15, wherein the masked grid is a 2D matrix with data values, and wherein the seed comprises at least the values S0, S1, and S2, and wherein the authorization codes comprise x-coordinates and y-coordinates corresponding to the 2D matrix.


Reasons for Allowance
The application claims 1-20 are allowed. The closest prior art of record, particularly Ueda et al. discloses a method for user authentication incorporating OTP, wherein the authentication-requesting client creates a presentation pattern, using the seed value received from the server, and wherein the OTP is generated using the pattern and hashed as well. Ueda does not disclose at least the pattern (or the grid) being transmitted from the server to the client. Mandal et al. discloses method for biometric authentication using error codes, wherein (para 0037-0038, 0042-0043) a matrix corresponding to error codes is sent to the client and is utilized in determining hash of a random code word (similar to seed) and is sent to the server for authentication. Negi et al. discloses authentication method using random number generation device (OTP generation), along with a separate two-dimensional code generation device wherein the code is transmitted to the client. These references and other cited prior art does not disclose, with respect to independent claims, the limitation -"(A) A method for enrolling a client machine with a server machine for later authentication with a one-time code (OTC) - receiving an enrollment request from the client machine; generate a plurality of data values and store the plurality of data values in a data grid in memory on the server machine; generate a seed and store the seed in a data array in memory on the server machine; transform the data grid into a masked data grid using the seed; hash the seed; (B) transmit a cypher text to the client machine, wherein the cypher text comprises the masked data grid and the hashed seed, wherein the client machine solves the cypher text to authenticate itself with the server machine; and (C) validate the OTC received from the client machine using the data grid to grant the client machine an access to the server machine”, in the recited context. All of the dependent claims are allowed in view of their respective dependence from their parent independent claims that are allowed because of the reason stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433